          Case 2:19-cv-01422-APG-NJK Document 16 Filed 10/27/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CHRISTOPHER BUSBY,                                    Case No.: 2:19-cv-01422-APG-NJK

 4          Plaintiff                                        Order Granting Motion for
                                                                 Reconsideration
 5 v.
                                                                     [ECF No. 14]
 6 LORA CODY,

 7          Defendant

 8         On August 13, 2020, Magistrate Judge Koppe recommended that I dismiss this case

 9 because plaintiff Christopher Busby did not file a second amended complaint by the August 10,

10 2020 deadline. ECF No. 11. Busby did not file an objection. Thus, I accepted that

11 recommendation and dismissed the case. ECF No. 12. Busby now moves for reconsideration,

12 claiming that he deposited his second amended complaint in the prison mailbox on August 5,

13 2020. ECF No. 14 at 2. Out of an abundance of caution, I will grant the motion to reconsider and

14 reinstate this case. Because the proposed second amended complaint attached to Busby’s motion

15 is missing some pages, he must file a new and separate second amended complaint, which will

16 be screened by the Magistrate Judge.

17         I THEREFORE ORDER that Busby’s motion for reconsideration (ECF No. 14) is

18 granted. The clerk of court is instructed to reopen this case. Busby shall file a complete

19 second amended complaint by November 25, 2020. The failure to do so will result in

20 dismissal of this case without further notice.

21         DATED this 27th day of October, 2020.

22

23
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
